 1
                                                         JS-6
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   ADAM GORDY,                      ) Case No. CV 18-2590-GW (JPR)
                                      )
12                      Plaintiff,    )
                                      )          J U D G M E N T
13                 v.                 )
                                      )
14   AGAMYAN et al.,                  )
                                      )
15                      Defendants.   )
                                      )
16
17        Pursuant to the Order Accepting Findings and Recommendations

18   of U.S. Magistrate Judge,

19        IT IS HEREBY ADJUDGED that judgment be entered in

20   Defendants’ favor, dismissing this action with prejudice.

21
22   DATED:   April 21, 2021
                                       GEORGE H. WU
23                                     U.S. DISTRICT JUDGE

24
25
26
27
28
